 


 HJ 60 ENR: Requesting the Secretary of the Interior to authorize unique and one-time arrangements for displays on the National Mall and the Washington Monument during the period beginning on July 16, 2019 and ending on July 20, 2019.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Sixteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. J. RES. 60 
 
JOINT RESOLUTION 
Requesting the Secretary of the Interior to authorize unique and one-time arrangements for displays on the National Mall and the Washington Monument during the period beginning on July 16, 2019 and ending on July 20, 2019. 
 
 
Whereas Congress enacted the Act of August 12, 1946 (60 Stat. 997; ch. 955, 1), to establish a National Air Museum, later known as the Smithsonian’s National Air and Space Museum (NASM), to commemorate and memorialize the American story of human flight in the atmosphere and in outer space; Whereas Congress enacted the Act of July 29, 1958 (commonly known as the National Aeronautics and Space Act) (72 Stat. 426–438; 42 U.S.C. 2451 et seq.), to declare a policy of peaceful space activities designed for the benefit of humankind and to establish the National Aeronautics and Space Administration (NASA); 
Whereas in July of 1960, NASA announced the creation of the Apollo Program, the Nation’s first orchestrated initiative to ferry humankind out of Earth’s orbit and to the Moon; Whereas on July 20, 1969, the Apollo 11 Mission succeeded in landing the spacecraft Eagle on the surface of the Moon, piloted by two American astronauts, the first humans to ever make landfall on another celestial body; 
Whereas on July 20 and 21, 1969, those brave Americans became the first humans to set foot on the surface of the Moon, forever changing Earth’s relationship with the heavens; Whereas this momentous event was watched in wonder by hundreds of millions of people back on Earth, including the hundreds of thousands of NASA civilian and military staff and partners who made the Apollo Program possible; 
Whereas the Apollo Program continued through December of 1972 and spurred the greatest development of human scientific and technological understanding of any decade to that point, leading to advances in rocketry, spaceflight, avionics, telecommunications, and computers, on which the American public still relies today; Whereas the National Air and Space Museum opened on the American Bicentennial in July 1976 as a birthday gift to the country in celebration of the Nation’s highest achievements, under the leadership and vision of Museum Director, NASA astronaut, and Apollo 11 Command Module Pilot Michael Collins; 
Whereas NASA continues to pursue space exploration on behalf of the American people to increase humankind’s understanding of the heavens; and Whereas the National Air and Space Museum continues to memorialize the history of American discovery and invention, and seeks to educate and inspire new generations of innovators and explorers to ensure that our future achievements in space are fully empowered by the achievements of the past: Now, therefore, be it 
 
That Congress— (1)requests the Secretary of the Interior to authorize unique and one-time arrangements for the display of NASA and Smithsonian artifacts, digital content, film footage, and associated historic audio and imagery, in and around the vicinity of the National Mall, including projected onto the surface of the Washington Monument for five nights of public display during the period beginning on July 16, 2019 and ending on July 20, 2019; and 
(2)respectfully requests that the Clerk of the House of Representatives transmit an enrolled copy of this resolution to the Secretary of the Smithsonian Institution and Director of the National Air and Space Museum.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 